DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Response to Amendment
Claims 1-5, 7-8, and 12-24 are currently pending on the application, of which claims 1 and 22 are amended, claims 23-24 are newly added, and claims 6 and 9-11 have been cancelled. 
In light of the amendments to the claims the previous rejection under 35 U.S.C. §112(b) is withdrawn. Similarly, the previous rejection under 35 U.S.C. §103 is withdrawn in favor of the new grounds of rejection, still including the same references but also including newly found reference Rose et al. (US20170363236A1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, applicant states that the first rear portion extends rearward relative to itself, it is not clear if applicant meant second rear portion instead as seen in Figs.14 & 17. However, for examination purposes the claim will be interpreted as applicant has written, in the case that examiner is misconstruing the claim. In the case examiner is misconstruing the claim applicant need only state so in the reply and examiner would withdraw the 35 U.S.C. 112(b) rejection of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 16, & 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A) in view of Rose et al. (US20170363236A1) and Blanchard (US20120285491A1), hereafter Han, Rose, and Blanchard respectively.
Regarding claims 1-3, & 24, Han discloses a dishwasher (abstract) comprising; a tub (Fig.1 ref 12), which reads on a washing container since it receive objects to be washed (abstract); a sump (Fig.1 ref 100) disposed vertically below the tub and having a first (Fig.4 the portion beneath ref 162 and between ref 160 and 120) and second outlet (Fig.6 the portion beneath ref 163 and between ref 160 and 120); an upper nozzle (Fig.1 ref 14) disposed in the center of the tub and a top nozzle (Fig.1 ref 15) disposed in the upper portion of the tub, both of which are configured to spray washing water supplied from the sump into the tub; a washing water pipe (Fig.3 combination of refs 19 and 21) that supplies water to the above mentioned nozzles; and a sump cover (Fig.4 ref 160), which reads on a lower connector as it couples the water pipe to the sump; further the connector comprising a first and second connecting portion (Fig.4 refs 162 and 163 respectively) which are coupled to the corresponding first and second outlet of the sump and thereby define a respective first and second channel to receive washing water from the sump. The water pipe further comprising an upper pipe (Fig.3 ref 19) and a top pipe (Fig.3 ref 21) that are coupled to the respective first and second connecting portions and communicate with a corresponding upper and top nozzle [0034], further the upper pipe and top pipe are separate from each other (see Figs.1-2 refs 19 and 21). The first connecting portion has a first front portion (Fig.4 midway from ref 162 to portion of ref 162 closest to ref 120), defining  The water pipe further comprising an upper pipe (Fig.3 ref 19) and a top pipe (Fig.3 ref 21) that are coupled to the respective first and second connecting portions and communicate with a corresponding upper and top nozzle [0034], further the upper pipe and top pipe are separate from each other (see Figs.1-2 refs 19 and 21). The first and second portion are integral to the lower connector (see Fig.4) which is part of the sump. Han does discloses the not teach an indentation hardness of at least one of the first or second front portions being greater than an indentation hardness of a first or second rear portion. However, connectors of the claimed configuration are known in the art, as evidenced by Rose. Han does not explicitly teach that the connecting portions extending in a front-rear direction, however such a feature would have been deemed obvious by one of ordinary skill in the art.
Rose discloses a hose (Fig.2 ref 12) and hose adaptor (Fig.3 ref 5), wherein the adaptor has an inlet portion (Fig.3 ref 52) and an outlet portion (Fig.3 ref 54). The adaptor reads on a connecting portion since it connects an inlet to an outlet. The inlet portion utilizes a harder material, while the outlet side uses a softer material, for providing a means of sealing the components together [0059, 0120, and 0167]. It is understood that softer materials would have a lower indentation hardness, while harder materials have a higher indentation hardens. The outlet having a channel (Fig.3 portion bounded by ref 52). Rose and Han are related in the usage of water pipe connections for the carrying of water [0071].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Han to include the sealing means of Rose to both the first and second connecting portions, such that fitment of the washing water pipe is not disturbed, in order to effectively prevent leaking of the water connections (Rose [0018]). Further, since Han does not specifically detail any sealing/connecting means for the washing water pipe to the sump, other than showing they are capable of being connected (Han Fig.3), it is in the purview of one of ordinary skill in the art to provide such effective connecting/sealing means. The modification would effectively redefine the hose adapter of Rose as the lower connector with corresponding channels, as well as front and rear portions. Similarly refs 162/163 of Han are redefined as the first and second sump outlets. Regarding the limitations of the extension direction, one of ordinary skill in the art would reasonably expect that the extension direction of the connector would not present unexpected results or be found critical to the operation of connecting and transport fluid from the sump to the water pipes. Thus, absent persuasive evidence to the contrary, one of ordinary skill in the art would have found the orientation at which the connector extends at to merely be a change in shape of the connector. See MPEP 2144.04(IV)(B). Furthermore, the use of different orientations of connectors is known in the art as evidenced by Blanchard. Blanchard discloses an art related dishwasher (abstract), wherein washing water pipes (Fig.3 ref 120) are connected to a 
Regarding claim 4, Modified Han teaches the dishwasher of claim 1, wherein the first and second connecting portions are integrally manufactured by injection molding (Rose [0059, 0120, & 0167]).
Regarding claim 5, Modified Han teaches the dishwasher of claim 4, wherein Han further discloses that there is a separation wall between the first and second connecting sump outlets (see Han Fig.4 the portion between ref 162 and ref 163 disposed on ref 160 defines a separation wall as it separates the first and second channels). Thus, Modified Han would also share the same separation wall to prevent leak. Further, since the adaptors of Rose disclose that they are meant to prevent leaking, there is a reasonable expectation that each of the adaptors would provide at least some form of a separation wall (see Rose Fig.3 ref 5 walls) that would separate the first and second channels and prevent leakage from one into the other.

Regarding claim 18-20, Modified Han further teaches the dishwasher of claim 1, wherein the water pipe and the comprising upper and top pipe has a polygonal shape (see Han Fig.3 refs 19 and 21) that is rectangular, thus one of ordinary skill in the art would reasonably expect that the cross sectional shape of the water pipe is also rectangular. Further, one of ordinary skill in the art is aware that rectangles have a first and second width. The second width (height) of both the upper and top pipe are the same (see Han Fig.3), and because the area of a first channel is larger than the area of a second channel (see Han Fig.4 refs 162 and 163) the first width of the top pipe is less than the first width of the upper pipe (also see Han Fig.3 ref 21 smaller width than ref 19).
	Regarding claim 21, Modified Han teaches the dishwasher of claim 1, wherein the washing water pipe extends along the front-rear direction, towards a rear surface of the washing container, and extends upward along the rear surface of the washing container (see Han Figs.1, 3).
Regarding claim 22, Modified Han teaches the dishwasher of claim 1, wherein the first rear portion comprises: a connector extending portion (see Rose Fig.3 ref 54 which also extends rearward relative to the first rear portion) extending in a front-rear direction toward a rear surface of the washing tub (since the first and second rear portions extend rearward, the extending portion also extends rearwards relative to the first rear portion); and a protrusion protrudes from an outer surface of the connector extending portion (see Rose Fig.3 refs 54b & 54c).
Regarding claim 23, Modified Han teaches the dishwasher of claim 1, wherein the area of the first channel is greater than the area of the second channel (see Han Fig.4 ref 162 larger than ref 163).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A), Rose et al. (US20170363236A1), and Blanchard (US20120285491A1), as applied to claim 1 above, and further in view of Park et al. (US20120167931A1), hereinafter referred to as Han, Rose, Blanchard, and Park respectively.
Regarding claims 7-8, Modified Han teaches the dishwasher of claim 1 but does not teach the connector made of rubber or EPDM (ethylene propylene diene M-class) rubber, however the use of EPDM rubber in connections of water lines is known in the art as evidenced by Park. 
Park discloses a dishwasher having a connection member (anti-vibration member) that is disposed between a pump and a hose [0029], thereby connecting them, the member is made with EPDM rubber [0132]. It is known that EPDM has inherent vibration isolating characteristics (Park [0090, 0132]). Han and Park are analogous in the art of dishwashers. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connector of Modified Han to utilize EPDM rubber as either of the hard material, soft material, or both in order to reduce excessive vibration (Park [0132]) from the pump that supplies water to the water pipe. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A), Rose et al. (US20170363236A1), and Blanchard (US20120285491A1), as 1 above, and further in view of Li et al. (US20150020902A1), hereinafter referred to as Han, Rose, Blanchard, and Li respectively.
Regarding 12, Modified Han discloses the dishwasher of claim 1, wherein a clamping member is utilized for the clamping of the inlet/outlet to the adapter (Rose Fig.3 refs53/43 also [0022-0025]). It is understood that the clamping member disclosed is equivalent to a clamp, as both are utilized to secure the connection to an inlet/outlet. However, assuming arguendo that a clamp and clamping member are not equivalent, the following alternative rejection is provided. Modified Han does not disclose the dishwasher having clamps to secure the water pipe. However, the use of clamps to secure pipes to couplers is well known in the art as evidenced by Li.
Li discloses a dishwasher (abstract) having a pipe coupler (abstract), which reads on connector as it connects flow of water between two regions. Li further discloses the use of clamps (Fig.5 ref 38) as a means to fasten a pipe to the coupler [0031].
Han and Li are analogous in the art of dishwasher. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connector of Modified Han to use the clamps of Li to further reinforce a resilient connection (Li [0031]) between the water pipe and the first and second connector of the connector. Further, it is in the purview of one of ordinary skill in the art to provide one known means of clamping in place of, or in addition to, another.
Regarding claim 13, modified Han further teaches dishwasher of claim 12 wherein the first and second connecters have a clamp coupling portion configured to couple to the clamp (see Li Fig.5 ref 38).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A), Rose et al. (US20170363236A1), Blanchard (US20120285491A1), and Li et al. (US20150020902A1),  as applied to claim 12 above, and further in view of Basesme (US20160312921A1), hereinafter referred to as Han, Rose, Blanchard, Li, and Basesme respectively.
Regarding claim 14, modified Han teaches the dishwasher of claim 12 and one of ordinary skill in the art is aware that any clamp is an elastic member since clamps are capable of opening and closing, thereby defining at least some amount of elasticity. Modified Han does not teach the clamp surrounding at least a part of the first and second connectors, however such a clamp configuration is known within the art as evidenced by Basesme.
Basesme discloses a dishwasher [0012] having two of more hoses (abstract), and a locking element to interlock the grouped elements [0001], where the lock element is a clamp pair [0005] (see also Figs.2-6 ref 7) and the clamp surrounds the coupling portion of both hoses (see Fig.9). Further the locking element has a connection element (Fig.4 ref 8) which defines a plate shape, thus the locking element is at least partially plate shaped. Basesme and Han are analogous in the art of dishwasher. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to replace the clamp of modified Han with the clamp pair of Basesme in order to save assembly cost and time (Basesme [0050]). Further it is in the purview of one of ordinary skill in the art to replace one known method of securing a pipe to a connecter with another known method of doing the same. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A), Rose et al. (US20170363236A1), Blanchard (US20120285491A1), and Li et al. (US20150020902A1), as applied to claim 12 above, and further in view of Krieger et al. (US20190203843A1), hereinafter referred to as Han, Rose, Blanchard, Li, and Krieger respectively.
Regarding claim 15, modified Han further teaches the dishwasher of claim 12 using a wire clamp (Li [0031]), which is synonymous to spring wire clamp as they are both clamps that are made of wire and open and closed via a spring like action but modified Han does not explicitly state the use of a spring wire clamp. Assuming arguendo that a spring wire clamp is sufficiently different from a wire clamp the alternative rejection is provided. The use of spring wire clamps are known in the art in order to secure fluid carrying pipes as evidenced by Krieger.
Krieger discloses a diverter valve (abstract), for use in appliances such as a dishwasher [0002], wherein the diverter directs water [0002]. Krieger further discloses that inlet and outlet pipes are connected to the diverter [0045], carrying water to the diverter, and the pipes are retained using spring clamps ([0045] see also Fig.2 ref 29 which retains ref 26 to connection portion ref 18). The spring clamps surround the pipe and connecting portion (see Fig.2 ref 29). Spring clamps structural equivalents to the spring wire clamps as shown in Fig.18 of the instant application. Krieger and Han are related by as water bearing appliances using pipes to transport water, further Krieger explicitly discloses relation to a dishwasher. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the clamp of modified Han to use the clamp of Krieger to retain the water pipe (Krieger [0045]) to the connector. Furthermore, it is within the purview of one of ordinary skill in the art to use one known method of retaining a pipe to a connecting portion in .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR20130070275A), Rose et al. (US20170363236A1), and Blanchard (US20120285491A1), as applied to claim 1 above, and further in view of Rupnow (US20190177902A1) and AALCO (see attached NPL), hereinafter referred to as Han, Rose, Blanchard, Rupnow, and AALCO.
Regarding claim 17, Modified Han teaches the dishwasher of claim 1 and it is reasonably expected that the pipe is made of stainless steel but Han does not explicitly disclose the material of the water pipe. However the use of a pipe made of stainless steel to transport fluid is known in the art as evidenced by Rupnow.
Rupnow discloses a washing system (abstract) for cleaning of articles [0003], the washing system having a recirculation line (abstract) for carrying washing water [0019] that is made of stainless steel [0020]. Han and Rupnow are related as in the use fluids and pipes to clean articles via recirculation of a fluid.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the water pipe of Han to be made of stainless steel to recirculate water from the sump to the nozzles as is known in the art. Further, it is in the purview of one of ordinary skill in the art to use a known material for a pipe transporting liquid. Also copper is normally found within stainless steel, as disclosed by AALCO, and thus it is reasonably expected that the stainless steel pipe would contain copper impurities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US20120279527A1), hereinafter referred to as Lee. Lee discloses similar to that of Han (see Han above), specifically see Lee Figs. 9, 11-12 showing a rectangular upper and top pipe (Fig.11 ref 719 and 721) with connectors (Fig.12 ref 862 and 863) where the area of one is larger than the other (Fig.12 ref 862 larger than 863 and the size of one pipe is larger than the other (Fig.11 ref 719 larger than 721)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lippera et al. (EP3040011A1), hereafter L1. L1 discloses a dishwasher utilizing 2 conduits of different size, connected to a sump, in order to distribute fluid to an upper and top nozzle (Figs.1-5, 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711